IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00222-CV

LOWELL MERRITT,
                                                             Appellant
v.

ROBERT DAVIS,
                                                             Appellee



                          From the 380th District Court
                               Collin County, Texas
                          Trial Court No. 380-01387-2009


                           MEMORANDUM OPINION


       Lowell Merritt seeks to appeal the order of a McLennan County district court

granting Robert Davis’s motion to transfer venue to a Collin County district court. We

will dismiss this interlocutory appeal for want of jurisdiction.

       The Clerk of this Court advised the parties that the appeal is subject to dismissal

for want of jurisdiction because it appears that no statute authorizes the appeal. See

Ogletree v. Matthews, 262 S.W.3d 316, 319 n.1 (Tex. 2007). The Clerk also notified the

parties that the appeal may be dismissed unless a response was filed showing grounds
for continuing the appeal. Merritt has filed a response contending that section 15.064(b)

of the Civil Practice and Remedies Code authorizes this appeal. We disagree.

        Section 15.064(a) of the same code provides in pertinent part, “No interlocutory

appeal shall lie from the [venue] determination.” TEX. CIV. PRAC. & REM. CODE ANN. §

15.064(a) (Vernon 2002). Rule of Civil Procedure 87(6) similarly provides, “There shall

be no interlocutory appeals from [an adverse venue] determination.” TEX. R. CIV. P.

87(6). An “interlocutory appeal” is one “that occurs before the trial court’s final ruling

on the entire case.” BLACK’S LAW DICTIONARY 106 (8th ed. 2004).

        Merritt relies on section 15.064(b), which provides, “On appeal from the trial on

the merits, if venue was improper it shall in no event be harmless error and shall be

reversible error. In determining whether venue was or was not proper, the appellate

court shall consider the entire record, including the trial on the merits.” TEX. CIV. PRAC.

& REM. CODE ANN. § 15.064(b) (Vernon 2002) (emphasis added). The “trial on the

merits” is the hearing in which the court makes its “final ruling on the entire case.”

There has not been a trial on the merits in Merritt’s case yet.

        Merritt complains that, if no interlocutory appeal is permitted, “any Defendant

can LIE to obtain a Venue Change.” We note, however, that sanctions are available for

groundless pleadings or those filed in bad faith or for the purpose of harassment. See

TEX. R. CIV. P. 13.

        A venue ruling may be challenged in one of two ways. First, if the venue ruling

allegedly violates a mandatory venue statute, a party may challenge that ruling by filing

a petition for writ of mandamus with the court of appeals. TEX. CIV. PRAC. & REM. CODE


Merritt v. Davis                                                                     Page 2
ANN. § 15.0642 (Vernon 2002); see TEX. R. APP. P. 52 (governing mandamus proceedings

generally); see also In re Applied Chemical Magnesias Corp., 206 S.W.3d 114 (Tex. 2006)

(orig. proceeding) (mandamus proceeding challenging venue ruling). Conversely, if the

venue ruling does not involve a mandatory venue statute, the ruling cannot be

challenged in an appellate court until after the trial on the merits. See TEX. CIV. PRAC. &

REM. CODE ANN. § 15.064(a); TEX. R. CIV. P. 87(6); Am. Home Products Corp. v. Clark, 38
S.W.3d 92, 95 (Tex. 2000) (“the law requires a party to wait until a final judgment is

entered in a case to appeal an erroneous venue ruling”).

        Merritt has not filed a petition for writ of mandamus to challenge the McLennan

County district court’s venue ruling. No statute authorizes an interlocutory appeal of

this ruling. Therefore, we dismiss Merritt’s appeal for want of jurisdiction.



                                                        FELIPE REYNA
                                                        Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed August 5, 2009
[CV06]




Merritt v. Davis                                                                     Page 3